Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,6,14,15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “central line” in feature “the contact plug part, the metal part and the magnetic tunnel junction elements share a same central line” is understood to mean a line that cuts each of the contact plug part, the metal part and the magnetic tunnel junction elements in equal halves.  The original specification does not teach “the contact plug part, the metal part and the magnetic tunnel junction elements share a same central line”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,6,14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s unclear what “the contact plug part, the metal part and the magnetic tunnel junction elements share a same central line” means.  Because the plug 

    PNG
    media_image1.png
    721
    1119
    media_image1.png
    Greyscale

Claim 16 states “the whole contact plug part … shifts from a central line of the metal part at a top view, …and the 5minimum distance between an edge of the contact plug part and an edge of the metal part at the first direction is equal to or larger than 1/5 of a length of the metal part at the first direction being the direction of a same central line of the contact plug part, the metal part and the magnetic tunnel junction elements.”  The first underlined feature, which requires the plug part not sharing a central line with the metal part, seems to contradict the second one, which requires the plug part and the metal part share a central line.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (PG Pub 2018/0342556 A1) and Woo et al (PG Pub 2007/0284748 A1).
Regarding claim 1, Tan teaches a magnetic tunnel junction (MTJ) device, comprising: two magnetic tunnel junction elements (first and third MTJ 64, fig. 13) arranged side by side at a first direction; and a metal interconnection disposed between the two magnetic tunnel junction elements, wherein the metal interconnection comprises a contact plug part (second 46 in fig. 13; 34, figs. 4,6,17) and a metal part (Cu 44, paragraph [0020], fig. 13), the contact plug part has a long shape (fig. 6) at a top view, and the long shape has a length at a second direction larger than a width at the first direction, wherein the second direction is orthogonal to the first direction, wherein the metal part has a second long shape at the top view (42, fig. 6), the second 15long shape has a rectangular shape (42, fig. 6), wherein the contact plug part, the metal part and the magnetic tunnel junction elements share a same central line (understood to mean they are in the same plane).  Fig. 13 of Tan teaches they are in the same plane: the surface of the paper.
Tan does not teach the long shape has an oval shape.
In the same field of endeavor, Woo teaches the long shape has an oval shape (73, fig. 7C or equivalent part in fig. 5), wherein the oval shape and the rectangular shape share a same central point (when D1 equals D2, a central point for the oval and rectangle is at a point half way between P1 and P2, fig. 5) for the benefit of reducing stress on the interconnection (paragraph [0033] and fig. 4).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the long shape to have an oval shape, wherein the oval shape and the rectangular shape share a same central point, for the benefit of reducing stress on the interconnection.
Regarding claim 4, Tan teaches the magnetic tunnel junction (MTJ) device according to claim 3, wherein the metal interconnection has a first long shape (34/42) at the top view, and the first long shape has a length at the second direction larger than a width at the first direction (figs. 4,6,7).  
Regarding claim 6, Tan teaches the magnetic tunnel junction (MTJ) device according to claim 1, wherein the metal part has a second long shape (42/34, figs. 4,6,7) at the top view, and the second long shape has a length at the second direction larger than a width at the first direction.  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (PG Pub 2018/0342556 A1) and Woo et al (PG Pub 2007/0284748 A1) as applied to claim 1 above, and further in view of Kajiyama et al (PG Pub 2008/0205126 A1).
Regarding claim 14, Tan remains as applied in claim 1.
However, Tan does not teach the two magnetic tunnel junction elements have square shapes at the top view.
In the same field of endeavor, Kajiyama teaches a magnetic tunnel junction element have square shapes at the top view (paragraph [0204]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the two magnetic tunnel junction elements have square shapes at the top view, by trying all the shapes disclosed in Kajiyama, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15, Tan remains as applied in claim 14.
Tan does not teaches a length of a side of the contact plug part at the top view to be 50nm.
 plug part at the top view to be 50nm by optimizing the contact area of the contact plug with the layer it’s in contact with since it’s well known that the contact resistance depends on the contact area between the two layers.

b.  It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize a length of a side of the contact plug part at the top view to be 50nm by maximizing the area of the long shape since it’s well known the contact resistance is inversely proportional to the contact are between the long shape and the layer it’s in contact with.
“The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 [R-5] III.

Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899